[Cite as State v. Devaughn, 2020-Ohio-651.]




                       IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                        HAMILTON COUNTY, OHIO




STATE OF OHIO,                                    :    APPEAL NO. C-180586
                                                       TRIAL NO. B-1802657
        Plaintiff-Appellee,                       :

  vs.                                             :       O P I N I O N.

DARRIS DEVAUGHN,                                  :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part and Reversed and Appellant
Discharged in Part,

Date of Judgment Entry on Appeal: February 26, 2020



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Brandon A. Moermond, for Defendant-Appellant.
                        OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Judge.

       {¶1}    Darris Devaughn was charged with four counts of felonious assault for

attempting to cause physical harm to four peace officers by means of a motor vehicle,

all felonies of the first degree, two counts of failure to comply with an order or signal

of a police officer, both felonies of the fourth degree, one charge of possession of

cocaine, a third-degree felony, one charge of trafficking in cocaine, a felony of the

third degree, one charge of possession of heroin, a felony of the fifth degree, and four

counts of aggravated possession of drugs, all fifth-degree felonies.

       {¶2}    In three assignments of error, he contends that the convictions were

contrary to the manifest weight of the evidence, the convictions were based upon

insufficient evidence, and the court’s cumulative errors deprived Devaughn of a fair

trial. For the reasons set forth below, the judgment of the trial court is affirmed in

part and reversed in part.

                               Factual Background

       {¶3}    All of the charges stemmed from an undercover investigation

conducted by the Cincinnati Police Department on April 25, 2018. Darris Devaughn

pled not guilty and proceeded to a bench trial. The state presented the testimony of

the four officers who were working undercover that day, Officer Nicholas Casch,

Officer Kenneth Dotson, Officer Brandon Dean, and Officer Brian Follrod. All of the

officers explained that they were conducting surveillance because the police received

a tip from a confidential informant that drugs were being stored that day in a Mazda

parked on Hemlock Street.         The statements were admitted to explain their

investigative actions, and not for the truth of the matter asserted. The four officers

testified as follows.

       {¶4}    All four officers were in a black Toyota minivan a few blocks from


                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



Hemlock Street. Their sergeant and other officers were observing the Mazda and

relaying information to them through the radio. They had been sitting in the van for

an hour or two, when they heard that someone, eventually identified as Devaughn,

had parked a gold Honda behind the Mazda. Devaughn got out of the Honda,

opened the door to the Mazda, and leaned into the Mazda.

        {¶5}   The undercover officers contacted uniformed officers from District

Four. The initial plan was to have the uniformed officers respond to the scene to

initiate a stop. However, the uniformed officers were too far away, so the undercover

officers decided to initiate the stop. When they approached, Devaughn was walking

toward the Honda. They parked next to the Honda, and jumped out of the minivan.

They identified themselves as police officers and ordered Devaughn to stop.

        {¶6}   Although the officers were not in uniform, they were wearing tactical

vests with the word “Police” on the front and back. They also had their badges

displayed on their belts and their guns drawn.         While they repeatedly ordered

Devaughn to stop, he jumped into the driver’s seat and locked the door. According to

Officer Casch, Devaughn looked directly at them as they shouted. The officers were

standing in front of the car and on the driver’s side of the car while ordering him to

stop.

        {¶7}   Because the window tint was so dark, they could not see into the

vehicle. Officer Dotson went to the front of the car and ordered Devaughn to show

his hands. Officer Follrod tried to open the door, but it was locked. At that point,

Devaughn started the car, put it into reverse, backed up over the sidewalk and shifted

into drive. The car took off at a high rate of speed toward the officers.

        {¶8}   All of the officers had to jump out of the way to avoid being hit. Officer




                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



Dotson fell into Officer Dean as they both tried to escape. Officer Follrod, who was

attempting to break the driver’s window, had the window-breaker tool ripped out of

his hand after breaking the back driver’s side window. He was less than a foot away

from getting hit.

       {¶9}   After Devaughn sped off, Officer Dotson searched the Mazda. He

found torn-up lottery tickets in the cup holder, and drugs and a scale with residue in

the center console. A lab analysis identified .555 grams of acetyl fentanyl mixed with

fentanyl and cocaine in a partial bag contained within a partial bag, 17.038 grams of

cocaine contained in a second partial plastic bag, and .19 grams of a mixture

containing U-47700, N-methyl norfentanyl, heroin, fentanyl and cocaine found on

the digital scale. The drugs were not packaged in individual bags. Officer Dotson

testified that, in his opinion, the amount of drugs found in the Mazda was not for

personal use. On cross-examination, he admitted that he did not see any activity that

day to indicate drug trafficking from the Mazda.

       {¶10} Officer Casch testified that they had run the license plates on the

Mazda. Although he could not remember who the car was registered to, he had seen

Devaughn in the Mazda on previous occasions.

       {¶11} After Devaughn left the scene, the undercover officers had uniformed

officers attempt to locate him. The Honda was found abandoned four blocks away

with the driver’s door opened. The car had crashed through a fence. Officer Dotson

searched the Honda and found $1,000 sticking out of the passenger’s-side visor. He

believed that amount of money suggested drug sales.

       {¶12} After the officers testified, the state rested. Misty Watson testified on

behalf of Devaughn. Watson was present that day, sitting in her car, which was




                                             4
                      OHIO FIRST DISTRICT COURT OF APPEALS



parked behind Devaughn’s Honda. She did not know Devaughn but recognized him

from the neighborhood.

       {¶13} She observed Devaughn coming out of a store and getting into a gold,

four-door Honda with tinted windows. A few seconds later, a black minivan came

around the corner and four guys jumped out of the van with guns and bullet-proof

vests. They pulled their guns and told Devaughn to get out of the car. Devaughn

drove off and turned right on McMillan.

       {¶14} She testified that the Honda’s engine was running when the minivan

pulled up toward the driver’s door. After the men jumped out, Devaughn pulled

away from the curb and drove away slowly. She heard them ordering Devaughn out

of the car. She further testified that because she did not see the word “police” on

their vests, she would have been scared and would have believed that the men were

trying to rob her.

       {¶15} After her testimony, the defense rested.       The trial court found

Devaughn guilty of all charges and sentenced him to an aggregate term of 17 years

and 6 months.

                         Sufficiency and Manifest Weight

       {¶16} In his first and second assignments of error, Devaughn argues that his

convictions were against the manifest weight of the evidence and based upon

insufficient evidence.    For ease of discussion, the assignments of error will be

addressed together.

       {¶17} When considering a challenge to the weight of the evidence, an

appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether, in




                                             5
                      OHIO FIRST DISTRICT COURT OF APPEALS



resolving conflicts in the evidence, the trier of fact clearly lost its way and created a

manifest miscarriage of justice. State v. Thompkins, 78 Ohio St.3d 380, 387, 678

N.E.2d 541 (1997). Reversing a conviction as being against the manifest weight of

the evidence should be reserved for only the most “ ‘exceptional case in which the

evidence weighs heavily against the conviction.’ ” Id., quoting State v. Martin, 20

Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983), paragraph three of the syllabus.

       {¶18} Witness credibility is an issue for the trier of fact to resolve. See State

v. Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d 904 (2001). “Because the trier of fact sees

and hears the witnesses and is particularly competent to decide ‘whether, and to

what extent, to credit the testimony of particular witnesses,’ we must afford

substantial deference to its determinations of credibility.” State v. Glover, 1st Dist.

Hamilton No. C-180572, 2019-Ohio-5211, ¶ 30, citing Barberton v. Jenney, 126 Ohio

St.3d 5, 2010-Ohio-2420, 929 N.E.2d 1047,¶ 20.

       {¶19} “A claim of insufficient evidence invokes a due process concern and

raises the question whether the evidence is legally sufficient to support the verdict as

a matter of law.” State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d

955, ¶ 118. “In reviewing such a challenge, ‘[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime proven beyond a reasonable

doubt.’ ” Id., quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus.

   1. Felonious-Assault Convictions

       {¶20} Devaughn first argues that the convictions were not supported by the

manifest weight of the evidence because the officers’ testimony that they were readily




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS



identifiable as police officers was contradicted by the testimony of Watson. However

the trial court was in the best position to determine the witnesses’ credibility and

rationally could have believed the officers’ testimony.

       {¶21} Devaughn next contends that the evidence was insufficient to support

his felonious-assault convictions because he was acting recklessly, and not

knowingly, in his attempt to escape the four armed men.

       {¶22} R.C. 2903.11(A)(2), provides that: “No person shall knowingly * * *

[c]ause or attempt to cause physical harm to another * * * by means of a deadly

weapon or dangerous ordnance.” Pursuant to R.C. 2901.22(B), “[a] person acts

knowingly, regardless of his purpose, when he is aware that his conduct will probably

cause a certain result or will probably be of a certain nature. A person has knowledge

of circumstances when he is aware that such circumstances probably exist.”

       {¶23} All four officers testified that they approached Devaughn wearing vests

that were clearly marked “Police.” They repeatedly identified themselves as police

officers and ordered Devaughn to stop and exit from the car. Officer Casch testified

that Devaughn looked directly at them as they shouted. Disregarding the commands,

Devaughn backed up onto the sidewalk, pointed the front end of his car toward the

officers, squealed the tires, and drove forward at a high rate of speed. All four

officers were required to take evasive action to avoid being hit.

       {¶24} Based on this evidence, the trial court could have found that Devaughn

was aware that his conduct would probably result in harm to another, and that he

therefore knowingly attempted to harm the officers with his car when he drove

toward them at a high rate of speed.




                                               7
                        OHIO FIRST DISTRICT COURT OF APPEALS



           {¶25} Devaughn further argues that the state failed to prove that he knew the

men were police officers. However, the peace-officer penalty enhancement does not

require proof of a mental state. See State v. Derkson, 1st Dist. Hamilton No. C-

130844, 2014-Ohio-3831, ¶ 16; State v. Anderson, 183 Ohio App.3d 522, 2009-Ohio-

3900, 917 N.E.2d 843, ¶ 32.

           {¶26} We cannot say that the court lost its way and created a manifest

miscarriage of justice or that Devaughn’s convictions for felonious assault were not

supported by sufficient evidence.

    2. Failure-to-Comply-with-Order-of-Police-Officer Convictions

           {¶27} Next, Devaughn challenges the manifest weight and sufficiency of the

evidence to support his convictions for failure to comply with the order of a police

officer.     R.C. 2921.33(B) states “No person shall operate a motor vehicle so as

willfully to elude or flee a police officer after receiving a visible or audible signal from

a police officer to bring the person’s motor vehicle to a stop.”

           {¶28} Again, Devaughn argues that Watson’s testimony was more credible

than the officers’ testimony and that the state failed to prove that Devaughn knew

they were officers. Because issues of witness credibility are for the trier of fact to

resolve, we cannot conclude that the factfinder lost its way and created a manifest

miscarriage of justice. See State v. Issa, 93 Ohio St.3d at 67, 752 N.E.2d 904.

           {¶29} The officers’ testified that Devaughn refused to stop and exit from his

car and instead drove toward them. They further testified that they were wearing

police vests and their badges and identified themselves as officers numerous times.

Thus sufficient evidence existed to convict Devaughn of two counts of failure to

comply with an order or signal of a police officer.




                                                 8
                     OHIO FIRST DISTRICT COURT OF APPEALS



   3. Drug-Possession-and-Trafficking Convictions

       {¶30} In essence, Devaughn is arguing that the evidence was insufficient to

prove that he constructively possessed the drugs that were discovered in the Mazda.

Specifically, he contends that the state failed to prove that he knew about the drugs

found in the center console or that he exercised control or dominion over the drugs.

       {¶31} R.C. 2925.11(A) provides: “No person shall knowingly obtain, possess,

or use a controlled substance or a controlled substance analog.” R.C. 2925.03(A)(2)

provides: “No person shall knowingly * * * [p]repare for shipment, ship, transport,

deliver, prepare for distribution, or distribute a controlled substance or a controlled

substance analog, when the offender knows or has reasonable cause to believe that

the controlled substance or a controlled substance analog is intended for sale or

resale by the offender or another person.”

       {¶32} Possession occurs when an individual has “control over a thing or

substance, but may not be inferred solely from mere access to the thing or substance

through ownership or occupation of the premises upon which the thing or substance

is found.” R.C. 2925.01(K). Possession may be actual or constructive and may be

proven by circumstantial evidence. State v. Hankerson, 70 Ohio St.2d 87, 91, 434

N.E.2d 1362 (1982). A person is in “constructive possession” if he is able to exercise

dominion and control over an item, even if he does not have immediate physical

possession of it. Id. at syllabus, overruled on other grounds, State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), syllabus. For constructive possession to exist, the

person must be conscious of the presence of the object. Id. at 91. Otherwise, a

conviction could be based upon drugs placed by another. See id.




                                              9
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶33} “A defendant’s mere presence in an area where drugs are located is

insufficient to demonstrate that the defendant constructively possessed the drugs.”

State v. Fry, 4th Dist. Jackson No. 03CA26, 2004-Ohio-5747, ¶ 40; State v. Mitchell,

190 Ohio App.3d 676, 2010-Ohio-5430, 943 N.E.2d 1072, ¶ 6 (1st Dist.) (concluding

that the state failed to prove a back-seat passenger constructively possessed the

marijuana found in the pocket on the back of the driver’s seat because it was

accessible to all of the occupants of the car); State v. Kingsland, 177 Ohio App.3d

655, 2008-Ohio-4148, 895 N.E.2d 633, ¶ 1-2 (4th Dist.) (finding that the evidence

was insufficient to prove constructive possession because the only evidence linking

the passenger to the drugs that were concealed in the bed of the truck was his

presence as a passenger in the truck, his nervousness, and his denial of ownership of

the items in the bed); State v. Smith, 3d Dist. Logan No. 8-04-40, 2005-Ohio-3233, ¶

7 (evidence of mere presence in a small room where drugs were located in plain view

was not sufficient to prove possession).

       {¶34} The proximity to the contraband must be “coupled with another factor

or factors probative of dominion and control over the contraband.” Kingsland at ¶

13; State v. Davis, 10th Dist. Franklin No. 98AP-192, 1998 WL 655396 (Sept. 24,

1998) (stating that it is reasonable to infer that defendant knowingly possessed

cocaine when he was sitting in the rear right seat of the officer’s cruiser, the cocaine

was found at the right rear seat, and there was no contraband in the cruiser before

defendant was placed in the back seat); State v. Williams, 4th Dist. Ross No.

03CA2736,     2004-Ohio-1130     (concluding    that   constructive   possession    was

established when the driver had easy access to the drug, the drug was located in the




                                               10
                     OHIO FIRST DISTRICT COURT OF APPEALS



center console directly on top of a receipt bearing the driver’s name and his

ownership of the vehicle, and the officers smelled burnt marijuana in the vehicle).

       {¶35} In this case, the car where the drugs were found was not registered to

Devaughn. There was no testimony that he had ever driven the car or possessed the

keys to the car. The officers who saw Devaughn lean into the car did not testify, so

the record contains no evidence regarding how far he leaned into the car, how long

he leaned into the car, or whether he made any furtive movements while leaning into

the car. The state did not present any DNA or fingerprint evidence connecting him

to the center console where the drugs were found or connecting him to the drugs and

scale that were found in the console. Finally, the state did not present any evidence

that Devaughn placed any items into the car or removed any items from the car.

       {¶36} Although Devaughn had been in the car on prior occasions, his mere

presence in the car is insufficient to show knowledge that drugs would be in the car

at some time in the future or to establish that he could exercise control or dominion

over drugs that may be found in the future. Moreover, there is no indication that

drugs were present in the car on those previous occasions.

       {¶37} Leaning into the car established proximity to the drugs, but the record

is devoid of any additional factor to show he exercised control or dominion over the

drugs in the center console or that he knew the drugs were in the center console. The

evidence did not establish that he leaned in far enough to be able to access the drugs,

and the record contains no evidence that he opened the center console. As a matter

of law, the state failed to prove that Devaughn constructively possessed the drugs.

See Mitchell, 190 Ohio App.3d 676, 2010-Ohio-5430, 943 N.E.2d 1072 at ¶ 7.




                                              11
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶38} Accordingly, we overrule his first assignment of error and sustain in

part and overrule in part his second assignment of error.

                                  Cumulative Error

       {¶39} In his third assignment of error, Devaughn alleges that the cumulative

effect of all of the evidentiary errors denied him the right to a fair trial. Basically, he

claims that the trial court repeatedly erred by allowing each officer to testify that he

was present at the scene due to a tip from a confidential informant.

       {¶40} However, the trial court specified that the testimony was admitted

solely to explain the officers’ presence and would not be considered for the truth of

the matter asserted. When an out-of-court statement is received for a purpose other

than the truth of the matter asserted, the content is not substantive evidence and

may not be used as substantive proof of the charged offense. See State v. Richcreek,

196 Ohio App.3d 505, 2011-Ohio-4686, 964 N.E.2d 422, ¶ 27 (6th Dist.). Statements

offered for a purpose other than their truth are not hearsay under Evid.R. 801(C).

See State v. Davis, 62 Ohio St.3d 326, 344, 581 N.E.2d 1362 (1991). Accordingly, we

find no merit to the third assignment of error.

                                      Conclusion

       {¶41} For the foregoing reasons, the judgment of the trial court is affirmed in

part and reversed in part. We affirm the judgment with respect to counts 1-6, the

felonious-assault and failure-to-comply-with-order-of-police-officer convictions, and

we reverse the convictions in counts 7-12, trafficking in cocaine, possession of

cocaine, possession of heroin, and four counts of aggravated possession of drugs, and

Devaughn is discharged from further prosecution on those counts.

                                                                  Judgment accordingly.
MOCK, P.J., and BERGERON, J., concur.



                                                12
                      OHIO FIRST DISTRICT COURT OF APPEALS




Please note:
       The court has recorded its own entry this date.




                                               13